DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a delay unit in claim 8 (identified within the Specification as 75 and illustrated in Figure 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu 8,231,122 (“Tu”).
Regarding claim 1, Tu disclosed a medium feeder comprising: 
a tray configured to contain a medium stacked in an apparatus height direction (Figure 3A); 
a feeding roller that feeds out the medium from the tray (Figures 3A and 3B); 
a guide member (see below where channel C is indicated in Figure 3A) that faces a leading edge of the medium loaded in the tray and guides the leading edge of the medium fed out from the tray toward downstream in a feed direction (Figure 3B); 
a path blocking member (33) configured to switch between a blocking state (Figure 3A) that blocks a feed path for a medium fed out from the tray at a position of the guide member, and an open state (Figure 3B) that opens the feed path; and 
a switching unit (34) that performs switching of the path blocking member, wherein the switching unit includes a rack (341) configured to be displaced in a feeding direction in which a medium is fed from the tray to thereby perform switching of the path blocking member, and a pinion gear (32) that drives the rack.  
Regarding claim 2, Tu disclosed the path blocking member rotates to switch between the blocking state and the open state (compare Figures 3A and 3B), 
the switching unit includes a pressing member (342) that biases the path blocking member toward the open state, and the rack is displaced between a first position (seen in Figure 3A) where the path blocking member is maintained in the blocking state against a pressing force from the pressing member and a second position (Figure 3B) where the path blocking member is allowed to assume the open state.  
	Regarding claim 5, Tu disclosed the feeding roller and the rack are driven by a power supplied from a common motor (see at least the 2nd full paragraph of column 4).  
	Regarding claim 7, Tu disclosed the path blocking member moves along the feed path when it rotates from the blocking state to the open state (Figures 3A and 3B) at a speed higher than a feeding speed of a medium being fed along the feed path by a feeding force supplied from the feeding roller (the blocking member’s tangential velocity at its tip will be higher since it moves a greater arcuate distance within the same time than the sheet or a point closer to the blocking member’s center of rotation).  
	Regarding claim 9, Tu disclosed a recording apparatus comprising: a recording head that performs recording onto a medium (see at least column 1, lines 20-42); and the medium feeder according to claim 1 as described above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Hanamoto US 8,528,895 (“Hanamoto”).
Tus disclosed the limitations of claims 2, 5, and 9 but did not disclose the detail of the downstream path.  Hanamoto teaches a reverse path that reverses a medium fed out from a tray, the reverse path being provided above the tray in the apparatus height direction; and a path forming member that forms at least part of the reverse path (Figure 3).  A medium receiving unit (including 24) that receives a medium outputted after recording is performed, the medium receiving unit being disposed above the tray in the apparatus height direction (Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Hanamoto of the downstream handling as well-known arrangements of feeders of this sort.  The arrangement necessarily would situate the rack such that it is displaced along an underside of the path forming member.  Also, such that at least part of the switching unit would overlaps the medium receiving unit in the apparatus height direction (see at least Figure 3 of Hanamoto).  
Furthermore, Hanamoto teaches that it is well known to use a clutch mechanism when providing in a driving force transmission path from the motor to control the use of a blocking member (see the penultimate paragraph of column 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a clutch to permit rotation of the motor after the rack would reach a movement limit position.  The use of clutch in this manner is well-known and permits disengagement of driving forces as necessary. 

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653